EXHIBIT32. 2 CERTIFICATION OF CHIEF FINANCIAL OFFICER BIOCANCELL THERAPEUTICS INC. FORM10-K FOR THEYEAR ENDEDDECEMBER 31, 2011 PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I am the Chief Financial Officer of BioCancell Therapeutics Inc., a Delaware corporation (the “Company”). I am delivering this certificate in connection with the Form10-K of the Company for the year endedDecember 31, 2011 and filed with the Securities and Exchange Commission (“Form10-K”). Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I hereby certify that, to the best of my knowledge, the Form10-K fully complies with the requirements of Section13(a)or Section15(d)of the Securities Exchange Act of 1934 and that the information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 28, 2012 /s/ JONATHAN BURGIN Jonathan Burgin Chief Financial Officer (Principal Financial Officer)
